IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                             Assigned on Briefs March 22, 2005

                STATE OF TENNESSEE v. THOMAS WHITE, JR.

                  Appeal from the Criminal Court for Hamilton County
      No.239282, 239328, 242151, 239420, 245225, 245226 Douglas A. Meyer, Judge



                         No. E2004-00945-CCA-R3-CD - July 26, 2005


After pleading guilty to various charges, the appellant, Thomas White, Jr., was placed on intensive
probation for seven (7) years in 2002. In February of 2003, the appellant was arrested twice for
violation of the Motor Vehicle Offencer Act, Tennessee Code Annotated sec. 55-10-616. A
probation violation warrant was issued against the appellant. After a bench trial, the appellant was
found guilty of both counts of violating Tennessee Code Annotated sec. 55-10-616. As a result, the
trial court revoked the appellant’s probation and ordered the appellant to serve an effective fourteen
(14) year sentence. Because we are unable to discern the trial court’s intentions from either the
transcript of the hearing or the judgments, we reverse and remand this case for entry of corrected and
clarified judgments.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Trial Court is Reversed and
                                        Remanded.

JERRY L. SMITH , J., delivered the opinion of the court, in which DAVID G. HAYES and JAMES
CURWOOD WITT , JR., JJ., joined.

Daniel J. Ripper, Chattanooga, Tennessee, for the appellant, Thomas White, Jr..

Paul G. Summers, Attorney General & Reporter; Seth P. Kestner, Assistant Attorney General; Bill
Cox, District Attorney General; C. Parke Masterson and Rodney C. Strong, Assistant District
Attorneys General, for the appellee, State of Tennessee.


                                             OPINION

                                        Factual Background

        In February of 2002, the appellant was indicted in three (3) separate cases for various crimes.
In case number 239282, the appellant was indicted for two (2) counts of aggravated burglary, two
(2) counts of theft under $500, and one (1) count of theft over $1,000. In case number 239328, the
appellant was indicted for one (1) count of aggravated burglary and one (1) count of theft under
$500. Finally, in case number 239420, the appellant was indicted for one (1) count of aggravated
burglary and one (1) count of theft of property under $500.

        On October 31, 2002, the appellant pled guilty to several of the charges. The State dismissed
the three (3) aggravated burglary charges. The trial court suspended the appellant’s sentences in case
numbers 239282, 239328 and 239420 and ordered the appellant to participate in “intensive
probation” for a period of seven (7) years.1 Several months later, the appellant pled guilty to
introduction of a controlled substance in a penal institution. The trial court also suspended this
sentence and placed the appellant on intensive probation.

       On February 19, 2003, a probation violation report was filed against the appellant, alleging
that while on probation, the appellant was arrested for violations of the Motor Vehicle Offender Act,
Tennessee Code Annotated sec. 55-10-616.. As a result of the arrest, the State sought to revoke the
appellant’s probationary sentences.

       In July of 2003, the appellant was indicted in two (2) separate indictments (case numbers
245225 and 245226) for the motor vehicle violations. After a bench trial, the trial court found the
appellant guilty on both counts and sentenced the appellant to four (4) years as a Range III offender
on each count. The trial court ordered the sentences to be served as follows:

 CASE NUMBER                                                   SENTENCE
 245225                                                        four (4) years, consecutive to the eleven (11)
                                                               month, twenty-nine (29) day sentence in case
                                                               number 239328
 245226                                                        four (4) years, consecutive to the four (4) year
                                                               sentence in case number 245225

        At the conclusion of the hearing and sentencing, the trial court held a probation revocation
hearing in which the trial court revoked the appellant’s probation. As a result, the trial court ordered
the appellant to serve an effective fourteen (14) year sentence. The trial court explained the sentence
as follows:

         [I]n 239328 that four-year sentence is ordered into execution, and that four-year
         sentence is consecutive to the two-year sentence in 239420, and order that into
         execution.



         1
           The effective sentence from the guilty pleas was four (4) years, but the trial court ordered one of the sentences
to be served consecutively to a three (3) year sentence in an unrelated case, number 234509, for a total effective sentence
of seven (7) years.

                                                            -2-
                  And then in 245225, that four-year sentence is consecutive to 239328.

               And in 245226, that four-year sentence is consecutive to 245225, so he now
       has a total of 14 years.

                  ....

               Yeah. I’m just going to find that he violated the conditions of probation and
       order that sentence into execution but not going to say anything about consecutive
       or anything. . . . on 242151, we’ll just find that he violated conditions and order it
       into execution and not order anything about consecutive or anything. . . . [T]hey’re
       all ordered into execution.

        On appeal, the appellant argues that the trial court erred by: (1) changing the manner and
length of service on several convictions for which his probation was revoked; and (2) ordering into
execution a probated sentence when the court made no finding that the appellant had revoked his
probation in that particular case. The State argues that any error on the record “as to which sentence
was to be applied to which case number is harmless beyond a reasonable doubt because the total
effective sentence stills [sic] fall [sic] within the statutory range.”

        The following chart summarizes the appellant’s case numbers, sentences, and the trial court’s
rulings on the probation revocation in regards to those sentences:

 CASE         CHARGE               DISPOSITION            SENTENCE                   TRIAL COURT”S
 NO.                                                                                 ACTION AT
                                                                                     REVOCATION
 239282       theft over           pled guilty            four (4) years,            trial court does not
              $1,000                                      consecutive to case no.    mention
                                                          2345092


              theft under          pled guilty            eleven (11) month,         trial court does not
              $500                                        twenty-nine (29) days,     mention
                                                          concurrent to theft over
                                                          $1000




       2
           The unrelated case is noted on the judgment as case number 234509.

                                                        -3-
            theft under        pled guilty         eleven (11) month,          trial court does not
            $500                                   twenty-nine (29) days,      mention
                                                   concurrent to theft over
                                                   $1000


 239328     theft under        pled guilty         eleven (11) month,          orders the four (4)
            $500                                   twenty-nine (29) days,      year sentence into
                                                   concurrent to 239282        execution and orders
                                                                               it to run consecutive
                                                                               to the two (2) year
                                                                               sentence in case
                                                                               number 239420
 239420     theft under        pled guilty         eleven (11) month,          orders the two (2)
            $500                                   twenty-nine (29) days,      year sentence into
                                                   concurrent to 239282        execution and orders
                                                                               it to run consecutive
                                                                               to the four (4) year
                                                                               sentence in case
                                                                               number 239328
 242151     introduction of    pled guilty         three (3) years,            sentence ordered
            controlled                             concurrent with case        into execution
            substance into                         numbers 239328,             without decision as
            penal                                  239282, 239420              to whether it runs
            institution                                                        consecutive or
                                                                               concurrent to other
                                                                               sentences


        As evidenced by the chart above, we are unable to decipher the true intentions of the trial
court from either the transcript or the judgments. From the transcript, it appears that the trial court
may have confused either the case numbers or the original sentences when finding that the appellant
violated the conditions of his probation and ordering those sentences into execution as the sentences
referred to by the trial court obviously do not correspond to the judgments for the case numbers that
appear in the record before this Court. Accordingly, we must reverse and remand the matter for entry
of corrected and clarified judgments. On remand, the trial court should clarify which sentences are
being ordered into execution as a result of the probation violation, the length of those sentences, the
manner of service of those sentences in relation to other sentences that are ordered into execution
and the length of jail credit the appellant is entitled to receive.



                                                       ___________________________________
                                                       JERRY L. SMITH, JUDGE


                                                 -4-